Citation Nr: 1021757	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  05-28 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than August 27, 
2004 for the grant of service connection for migraine 
headaches.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
from December 2004 and September 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board notes that the Veteran filed notices of 
disagreement with May 2009 and February 2010 rating 
decisions.  In its May 2009 rating decision, the RO denied an 
increased rating for service-connected migraine headaches, 
and in February 2010, the RO determined there was not clear 
and unmistakable error in a November 1985 rating decision.  
The RO issued statements of the case in January 2010 and 
March 2010.  As the Veteran did not perfect his appeals by 
filing a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement), those issues are not before the Board.  
38 C.F.R. § 20.202 (2009). 

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus have been raised by the record but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Procedural history

Prior to discussing the bases for remand, the Board will 
briefly address the procedural history of the issues before 
the Board.  The issue of entitlement to an earlier effective 
date for the grant of service connection for migraine 
headaches stems from a December 2004 rating decision, in 
which the RO continued a noncompensable rating for service-
connected scars and granted service connection and a 50 
percent disability rating for migraine headaches due to 
trauma, effective August 27, 2004.  In January 2005, the 
Veteran filed statements disagreeing with the disability 
ratings assigned therein, and with the effective date 
assigned for the grant of service connection for migraine 
headaches.  The RO issued a statement of the case in August 
2005, and the Veteran filed a VA Form 9 in August 2005 in 
which he indicated that he wished to perfect his appeal only 
as to the issues of entitlement to a compensable rating for 
scars and entitlement to an earlier effective date for the 
grant of service connection of migraine headaches

Meanwhile, the Veteran filed a TDIU claim in September 2005, 
which the RO denied in a September 2005 rating decision.  The 
Veteran filed a notice of disagreement in October 2005, and 
the RO issued a statement of the case in April 2006.  The 
Veteran filed a VA Form 9 in April 2006.  

After the Veteran filed substantive appeals as to the three 
issues discussed above, he submitted a letter stating he 
wished to dismiss all issues on appeal to the Board as 
addressed in a June 17, 2008 letter from the Board.  The June 
2008 letter provided notice in accordance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) in reference to the 
Veteran's appeal of the issue of entitlement to an increased 
rating for service-connected scars.  However, it appears that 
the RO interpreted the Veteran's submission as a dismissal of 
all three issues on appeal.  The RO has since clarified the 
Veteran's intentions and resumed the appellate process for 
the earlier effective date and TDIU issues, providing a 
statement of the case in February 2010.  

Reasons for remand

The Board finds that a remand is required to afford the 
Veteran a Board hearing he requested in August 2007.  On that 
date, the Veteran submitted his second VA Form 9 with regard 
to the TDIU issue.  In that document, he requested a Board 
hearing at the RO, and he subsequently confirmed his desire 
for such a hearing in a signed statement dated November 2007.  
Presumably, the hearing was not scheduled because of the 
confusion surrounding his appeal withdrawal in June 2008.  

In light of the above, the case is REMANDED for the following 
action:

The RO should schedule the requested 
hearing before a Veterans Law Judge in 
accordance with applicable procedures.  
The RO should notify the Veteran and 
his representative of the date and time 
of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2009).  After 
the hearing is conducted, the matter 
should be returned to the Board in 
accordance with current appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



